Kane, J.,
concurs in part and dissents in part in a memorandum. Kane, J. (concurring in part and dissenting in part). I am unable to find that Special Term abused its discretion by denying the application on behalf of the infant daughter for leave to serve a late notice of claim. While the period within which a court may grant an extension to serve a notice of claim is tolled during infancy, the availability of the toll does not itself mandate that an extension be granted. Rather, such determination remains discretionary (General Municipal Law § 50-e [5]; Matter of Ford v Town of Guilderland, 85 AD2d 868). In my opinion, a review of the record reveals no abuse of discretion in the denial of the application. There is nothing in the record to indicate that defendants were ever informed that Nancy Benjamin was suffering physical ailments as a result of their conduct, or that she was taking medication, until the summons and complaint were served. Accordingly, it is not unreasonable to infer that defendants would thereby be prejudiced in preparation of a defense.